DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/31/2020 has been entered.  Claims 1-3 and 5-19 remain pending in the application.  Claims 8-14 have been withdrawn.  Claim 4 has been canceled.  New claims 20-211 have been added.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-3, 5-7, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20060001726 A1).  
Regarding claim 1, Kodas teaches “forming conductive features from one or more inks” (which reads upon “a composition for a three-dimensional printed part comprising”, as recited in the instant claim; abstract).  Kodas teaches that “the first ink comprises a “liquid vehicle,” which is defined herein as a flowable medium that more than one type of particle).  Kodas teaches that “the first ink preferably comprises at least about 1 volume percent or at least about 5 volume percent particulates, preferably metal nanoparticles” (which reads upon “a fluid comprising metal nanoparticles”, as recited in the instant claim; paragraph [0095]).  Kodas teaches that “the particles could include core/shell particles, such as, metals coating metals (Ag/Cu, Ag/Ni), metals coating metal oxides (Ag/Fe3O4), metal oxides coating metals (SiO2/Ag), metal oxides coating metal oxides (SiO2/RuO2), semiconductors coating semiconductors (Zns/CdSe) or combinations of all these materials” (which reads upon “wherein the metal nanoparticles are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating”, as recited in the instant claim; paragraph [0102], Ag, silver, coating on copper particle reads on a metal coating).  Kodas teaches that “if the first ink comprises particles, particularly nanoparticles, the first ink optionally further comprises one or more dispersants or dispersing agents, which are surface-modifying materials capable of inhibiting agglomeration of the particles, and that the dispersing agent may rely on physical or chemical interactions with the particles to promote dispersion” (which 
Regarding claim 2, Kodas teaches the composition of claim 1 as stated above.  Kodas teaches that “the particulates [include], e.g., metal nanoparticles, alloy nanoparticles, carbon nanoparticles and/or metal oxide nanoparticles” (which reads upon “metal oxides”, as recited in the instant claim; paragraph [0030]).  
Regarding claim 3, Kodas teaches the composition of claim 1 as stated above.  Kodas teaches that “the first ink further comprises a secondary reducing agent” (which reads upon “limitation”, as recited in the instant claim; paragraph [0089]).  
Regarding claim 5, Kodas teaches the composition of claim 1 as stated above.  Kodas teaches that “the first ink further comprises copper nanoparticles” (which reads upon “copper powder”, as recited in the instant claim; claim 18).  
Regarding claims 6 and 20, Kodas teaches the composition of claim 1 as stated above.  Kodas teaches that “the particles could include core/shell particles, such as, metals coating metals (Ag/Cu, Ag/Ni), metals coating metal oxides (Ag/Fe3O4), metal oxides coating metals (SiO2/Ag), metal oxides coating metal oxides (SiO2/RuO2), semiconductors coating semiconductors (Zns/CdSe) or combinations of all these materials” (which reads upon “wherein the metal nanoparticles comprise copper”, as recited in instant claim 6; which reads upon “wherein the coating of the metal nanoparticles comprises silver”, as recited in instant claim 20; paragraph [0102], Ag, silver, coating on copper nanoparticle).  
Regarding claim 7, Kodas teaches the composition of claim 1 as stated above.  Kodas teaches that “the metal precursor can be utilized in an aqueous-based solvent, .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20090007724 A1), in view of Kodas et al. (US 20060001726 A1).
Regarding claims 15 and 19, Liu teaches “three dimensional printing to form the metal powder body, the liquid precursor is applied through an ink jet print head to a bed of metal powder on a layer-by-layer basis” (which reads upon “a composition for a three-dimensional printed part”, as recited in the instant claim; paragraph [0010]).  Liu teaches that “the metal powder was spherical gas atomized grade 316 stainless steel that had been screened to a particle size range of between 45 microns (+325 U.S. mesh) and 100 microns (−140 U.S. mesh)” (which reads upon “stainless steel powder The Examiner notes that “a fluid comprising metal nanoparticles in an amount of up to 15 wt% based on the weight of a final part” is interpreted to mean that the weight of the fluid is up to 15 wt%, to avoid a 112(d) rejection of claim 16.  8 ml of solution weighs approximates 8 grams (the solution is mostly water, one ml of water is one gram).  8 grams divided by approximately 100 grams (the weight of the stainless steel powder approximates the weight of the final part) is 8%, which is less than 15 wt %.  
Liu is silent regarding wherein the metal nanoparticles are coated with a metal, a polyethylene, or an inorganic coating.  
Kodas is similarly concerned with compositions suitable for ink jet printing (paragraph [0021]).  Kodas teaches “forming conductive features from one or more inks” (which reads upon “a composition for a three-dimensional printed part comprising”, as recited in the instant claim; abstract).  Kodas teaches that Ag, silver, coating on copper nanoparticles reads on a metal coating).  Kodas teaches that “it is preferred to use metals that have a low cost and/or a high conductivity” (paragraph [0100]).  Kodas teaches that “silver [is] preferred for its high conductivity and copper [is] preferred for its good conductivity and low cost” (paragraph [0100]).  Kodas teaches that “if the first ink comprises particles, particularly nanoparticles, the first ink optionally further comprises one or more dispersants or dispersing 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nanoparticles of Liu with copper core silver shell nanoparticles, as taught by Kodas to combine the low cost of copper with the high conductivity of silver, in applications where some conductivity is desired in the final part.  
Regarding claim 16, Liu teaches the composition of claim 15 as stated above.  Liu teaches that “7.2 grams of the precursor was dissolved in 100 milliliters of distilled water to form a saturated aqueous precursor solution containing a copper concentration of about 0.36 moles/liter” (paragraph [0033]).  Liu teaches that “8 milliliters of the 
Regarding claim 17, Liu discloses the claimed invention except for wherein the metal nanoparticles are present in an amount of 1 wt% based on the weight of the final part.  It should be noted that the weight percent of metal nanoparticles in the final part is a result effective variable.  Liu teaches that “strengthening metal powder bodies … using … metal nanoparticles” (paragraph [0006]).  Liu teaches that “factors that also should be considered in choosing a precursor are: the solvents in which it is soluble; the extent of its solubility in a solvent that is usable with the desired metal powder and in the desired powder metal body forming process; its compatibility with any conventional binder or binders with which it is to be used; its metal content level; the ease or difficulty by which it can be synthesized; the physical and chemical conditions at which it produces the desired metal nanoparticles; its environmental and health friendliness; its stability during use; its shelf life; and the full cycle cost of its use” (paragraph [0017]).  Liu teaches that “many of these factors are interrelated and some are competing so that a compromise as to optimization is sometimes necessary among the factors in selecting a precursor for a particular application” (paragraph [0017]).  Liu teaches that “the precursor also should be capable of producing a high metal ion concentration level in the solution in which it is to be applied to metal powder” (paragraph [0021]).  Liu teaches that “higher solution metal ion concentration levels maximize the amount of metal nanoparticles created while minimizing the amount of solution applied to the 
Regarding claim 18, Liu Example 2 teaches that “17.2 grams of the precursor was added to 100 milliliters of distilled water to form a saturated aqueous solution containing a nickel concentration of about 0.96 moles/liter” (paragraph [0033]).  Liu teaches that “all conditions were the same as for Example 1, other than as excepted meaning that 8 milliliters of the solution was mixed with 100 grams of the metal powder” (paragraph [0035]).  (0.96 moles / liter) x (58.7 grams/mol molecular weight of nickel) = 56.36 grams of copper per liter solution.  56.35 x (8 ml / 1000 ml/L) = 0.45 grams of copper in 8 ml of solution.  (0.45 g) / (100 g stainless steel) = 0.5 wt %, rounded to one significant figure to match claim 18.  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim is to a composition for a three-dimensional printed part comprising metal particles; and a fluid comprising metal nanoparticles.  The metal nanoparticles are coated with a coating to prevent or reduce surface oxidation that comprises a metal, a polyethylene, or an inorganic coating.  The coated metal nanoparticles are present in the fluid in a solution or dispersion.  The metal nanoparticles comprise iron, nickel, copper, copper (II) sulfate pentahydrate, copper (II) nitrate trihydrate, iron (II) sulfate heptahydrate, iron (II) nitrate pentahydrate, copper (II) acetate hydrate, iron (II) acetate, copper oxide, or iron oxide.  The coating of the metal nanoparticles comprises polyethylene.  
The closest prior art is Kodas et al. (US 20060001726 A1) as set forth in the rejection of claim 6 above.  
The references do not teach or suggest wherein the coating of the metal nanoparticles comprises polyethylene.
Chen et al. (US 20030146529 A1) teaches polyethylene coated nanoparticles (paragraph [0016]).  Chen teaches that “a composite of a low molecule weight polyethylene coating 5 to 10 nm maghemite nanoparticles, i.e. larger polyethylene nanoparticles having smaller maghemite nanoparticles dispersed therein” (paragraph [0077]).  Chen teaches that “a preferred material for the superparamagnetic 
Chen teaches that “the composite nanoparticles can be used in biomedical applications where an external magnetic field induces a force capable of separating these particles from the mainstream, the measurement of magnetic property is considered an important aspect of characterization” (paragraph [0104]).  Chen teaches that “the polymeric magnetic nanoparticles made by the process described herein can be used in a variety of applications” (paragraph [0079]).  Chen teaches that “representative examples of such applications include magnetic separation processes, MRI, immunoassays, in vitro diagnostics, as a medium for transdermal drug delivery, and other biomedical processes, such as cell labeling, phagocytosis, site specific chemotherapy, radio immunoassay, affinity chromatography, and enzyme assay, and so forth, and that the particles could be useful in drug delivery or diagnostic imaging (e.g., for the delivery of contrast agents)” (paragraph [0079]).  Chen teaches that “other possible applications include calibration of flow cytometers, particle and hematology analyzers, confocal laser scanning microscopes, and zeta potential measuring instruments; supports for immobilized enzymes, peptide synthesis, and separation phases for chromatography” (paragraph [0079]).  
Chen is silent regarding using the polymeric magnetic nanoparticles in inks or any application regarding a three-dimensional printed part.  
Accordingly, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nanoparticles of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New reference Kodas et al. (US 20060001726 A1) teaches the only limitation argued, wherein the metal nanoparticles are coated with a metal, a polyethylene, or an inorganic coating.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/REBECCA JANSSEN/Examiner, Art Unit 1733